DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Rejections Withdrawn
The 35 U.S.C. 112 rejections are withdrawn based on applicant’s amendment.

REASONS FOR ALLOWANCE
	The following is the Examiner’s statement of reasons for allowance:
	Independent claims 1, 11, and 13, among other things, teach a method, a system, and non-transitory computer readable data medium for creating and using an extended workstation. The invention consists in determining a first object and a second object that are connected via at least one communication network and are suitable for being used by a user, the extended workstation comprising each object determined during the step of determining the first object and the second object, a list corresponding to the extended workstation being created or updated with an identifier of the first object and an identifier of the second object; determining, by the second object, a technical resource of the second object and of  determining an access giving access to said resource enabling said resource to be remotely used, the access to said resource comprising an IP address of the second object including the technical resource and a port number associated with the technical resource; storing in a server, which is connected with the at least one communication network or connected with the first and second objects via another communication network, an identifier of the determined technical resource in association with an identifier of the second object and with an identifier of said access for accessing said resource, by updating the list corresponding to the extended workstation by associating the identifier of the second object, the identifier of the resource and the identifier of the access; receiving, by the first object, a command issued by the user to use the service, the service being installed only on the first object and the service requiring at least one function among picking up sound, capturing images, playing back sound and playing back images; receiving, by the first object, the list corresponding to the extended workstation, the list including a plurality of resources of a same type for implementing a function of the service; recommending, by the first object and to the user, a technical resource for implementing said function of the service, based on a need of the service and of a context in which the service is used; and using the recommended technical resource by the first object via the access giving access to said resource. Thus, a single or obvious combination of prior arts, do not teach the cited limitations.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159.  The examiner can normally be reached on Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/
Examiner, Art Unit 2449

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449